DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2009/0202902) in view of Mocas (US 4,098,963).

Doyle does not explicitly disclose the lid includes a rim visible through the vent aperture, the rim being frustoconical in shape and facilitates visual verification of a maximum fill level for electrolyte.
Mocas discloses in Figs 1-14, a battery (Abstract) including a vented cap (ref 140) comprising cover members (refs 141, 142) having a vent aperture (ref “S”) therein (Fig 14).  Visible from the vent aperture (ref “S”) is a frustoconical rim/wall (ref 145, Fig 14) forming a chamber into which electrolyte level is visible (Figs 3, 7, 9-14).  This configuration enhances the venting of gas/electrolyte within the battery structure while reducing costs and enhancing safety (C1/L41-51, C2/L10-33, C8/L1-8).
Mocas and Doyle are analogous since both deal in the same field of endeavor, namely, batteries.


Regarding claim 2, modified Doyle discloses all of the claim limitations as set forth above and also discloses a medium (refs 38, [0022], [0024], [0026]) disposed within (Figs 2-5) the condensation chamber (ref 16), the medium (refs 38) having a surface area contacting the flow of the fluid ([0020]-[0022], [0024], [0026]) through the condensation chamber (ref 16).

Regarding claim 5, modified Doyle discloses all of the claim limitations as set forth above and also discloses the medium (refs 38) is a plastic ([0024]).

Regarding claim 6, modified Doyle discloses all of the claim limitations as set forth above and also discloses the condensation chamber (ref 16) includes an inlet receiving the flow of the fluid there through (Fig 1, opening of ref 26, 27, [0019], [0024]).

Regarding claim 7, modified Doyle discloses all of the claim limitations as set forth above and also discloses the inlet is configured as a slot ([0019], [0023], [0024], [0026], Fig 1) and the outlet is configured as a slot ([0019], [0023], [0024], [0026], Fig 1).



Regarding claim 9, modified Doyle discloses all of the claim limitations as set forth above and also discloses the condensation chamber (ref 16) is divided into a plurality of condensation chambers (each of the spaces between refs 38, 40), each of the plurality of condensation chambers fluidly coupled (Fig 1, [0023], [0024], [0026]) to the vent aperture (ref 22).

Regarding claim 10, modified Doyle discloses all of the claim limitations as set forth above and also discloses a terminal aperture (refs 22, 24) formed through the sealing member (ref 14) and configured to receive a terminal of a battery ([0018], [0019]).

Regarding claim 13, Doyle discloses in Figs 1-5, a battery cover (Figs 2-5) for covering a battery casing (ref 12) comprising: a sealing member (ref 14) configured to provide a fluid-tight seal ([0011]) with the battery casing (ref 12), the sealing member (ref 14) having a top surface (top ref 14, Fig 1), a bottom surface (bottom ref 14, Fig 1), a vent aperture (ref 22) formed there through (Figs 1-5), and a terminal aperture (refs 20, 24) formed there through; an inner vent wall (defined by ref 30) surrounding (Fig 1) the vent aperture (ref 22) and extending outwardly from (Fig 1) the bottom surface (bottom ref 14, Fig 1) of the sealing member (ref 14); an inner chamber wall (defined by refs 18, 28) extending outwardly (Figs 1-5) from the bottom surface (bottom ref 14, Fig 
Doyle does not explicitly disclose the lid includes a rim being frustoconical in shape and a protruding tube.
Mocas discloses in Figs 1-14, a battery (Abstract) including a vented cap (ref 140) comprising cover members (refs 141, 142) having a vent aperture (ref “S”) therein (Fig 14) having a frustoconical rim/wall (ref 145, Fig 14) with internal protruding structure (circular/tube shape depicted in Figs 3, 7, 9-14, forming electrolyte and gas containment structure).  This configuration enhances the venting of gas/electrolyte within the battery structure while reducing costs and enhancing safety (C1/L41-51, C2/L10-33, C8/L1-8).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the cap rim tube structure disclosed by Mocas into the structure of the lid of Doyle to enhance the venting of gas/electrolyte within the battery structure while reducing costs and enhancing safety.

Regarding claims 14-16, modified Doyle discloses all of the claim limitations as set forth above and also discloses the condensation chamber (ref 16) receives the flow of the fluid from the battery casing (ref 12) through an inlet (refs 50) formed ([0026]) in the inner chamber wall (defined by refs 18, 28) and conveys the fluid to the vent aperture 
Further, it is noted that the condensation chamber (ref 16) is formed from a contour of the structure of the bottom surface (at ref 18) of the sealing member (ref 14) having raised portions (refs 38, 40).  These raised portions may take on any number or shape depending to provide a surface area required to condense liquid within the structure ([0021]-[0022]).  As such, the specific number/shape/configuration of condensation chambers as set forth in the claims (a pair of condensation chambers each extending laterally outwardly from the inner vent wall having a polygonal cross-sectional shape) is not considered to confer patentability to the claims and would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed number/shape of condensation chambers cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filede would have optimized, by routine experimentation, the number/shape of condensation chambers in the apparatus of Doyle to obtain desired degree of surface area required to condense liquid within the structure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Further still, the number of condensation chambers, specially forming a pair of condensation chambers, would have been obvious to one of ordinary skill in the art at the time of filing since it would have consisted of a mere duplication of parts.  Mere In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Finally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 17, modified Doyle discloses all of the claim limitations as set forth above and also discloses the medium (refs 38) has a surface contacting the flow of the fluid ([0020]-[0022], [0024], [0026]) through the condensation chamber (ref 16), and wherein an electrolyte entrained within the fluid condenses on the surface area ([0020]-[0022], [0024], [0026]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2009/0202902) in view of Mocas (US 4,098,963) as applied to claim 1 above, and further in view of Sundberg (US 3,899,358).
Regarding claims 3 and 4, modified Doyle discloses all of the claim limitations as set forth above but does not explicitly disclose the medium includes a plurality of particles or pellets.
Sundberg discloses in Figs 1-6, a cap (ref 10) for a battery (ref 8) attached to a cover (ref 9).  The cap (ref 10) include filter balls/particles/material (refs 16) inside an internal section of the cap (depicted in Figs 3-4) to condense liquid from vapor expelled 
Sundberg and Doyle are analogous since both deal in the same field of endeavor, namely, battery caps.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the balls/particles/material disclosed by Sundberg into the condensation chamber as media of Doyle to enhance the structure’s ability to condense liquid thereby enhancing liquid/vapor separator and enhancing overall battery performance.
Further, while the reference does not explicitly disclose the size/shape of the medium (pellets, particles, etc.), the change in the medium shape/size is not considered to confer patentability to the claims.  Sundberg (see C2/L45-51, C3/27-62) teaches that it was known in the art at the time of filing the invention that varying medium shape/size will vary the liquid/vapor separation efficiency of said cap/cover/lid.  Therefore the liquid/vapor separation efficiency is a variable that can be modified, among others, by varying the medium shape/size.  For that reason, the medium shape/size, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the medium shape/size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the medium shape/size in the apparatus of Doyle as taught by Sundberg to obtain the desired liquid/vapor separation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are In re Aller, 105 USPQ 223).
Further still, while the reference does not explicitly disclose the specific size/shape of the media, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the size/shape of the media, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the size/shape of media particles vary the condensing efficiency a vapor and that many design parameters are taken into consideration when determining the size/shape of condensing media.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2009/0202902) in view of Mocas (US 4,098,963) as applied to claim 11 above, and further in view of Sabatino et al. (US 4,075,399).
Regarding claim 13, Doyle discloses all of the claim limitations as set forth above and also discloses the lid ([0019], [0026], [0028]) is coupled to the sealing member (ref 
Sabatino et al. discloses in Figs 1-12, a battery (ref 10) having a lid (ref 11) with vent caps (refs 16) attached to the lid via prongs/studs (C7/L51-54).  This configuration enhances the attachment of the cap to the lid (C7/L51-54).
Sabatino et al. and Doyle are analogous since both deal in the same field of endeavor, namely, battery caps.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the prongs/studs disclosed by Sabatino et al. onto the lid of Doyle to enhance the coupling of the lid to the sealing member/cover, thereby enhancing structural integrity of the battery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,741,803 in view of Mocas (US 4,098,963).

Mocas discloses in Figs 1-14, a battery (Abstract) including a vented cap (ref 140) comprising cover members (refs 141, 142) having a vent aperture (ref “S”) therein (Fig 14).  Visible from the vent aperture (ref “S”) is a frustoconical rim/wall (ref 145, Fig 14) forming a chamber into which electrolyte level is visible (Figs 3, 7, 9-14), with internal protruding structure (circular/tube shape depicted in Figs 3, 7, 9-14, forming electrolyte and gas containment structure).  This configuration enhances the venting of gas/electrolyte within the battery structure while reducing costs and enhancing safety (C1/L41-51, C2/L10-33, C8/L1-8).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the cap rim structure disclosed by Mocas into the structure of the lid of U.S. Patent No. 10,741,803 to enhance the venting of gas/electrolyte within the battery structure while reducing costs and enhancing safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725